DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim status
2. 	In response to the amendments filed 02/03/2021, claims 1 and 7 were amended, claim 3 was canceled and no new claims were added. Therefore, claims 1-2 and 4-11 are currently pending for examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Claim Rejections - 35 USC § 103
3.	Claims 1-2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Assaf (US 2014/0071278) in view of Chan et al. (Chan; US Pat. No. 9,690,292).
For claim 1, Assaf discloses an intelligent vehicle blind spot detection system for use within a vehicle [E.g. 0009: a blind-spot detection and collision avoidance system embodiment for an automobile], comprising: 
a set of visual detectors [Fig. 5: head movement detector 410 and eye movement detector 415] for verifying whether a driver take a look at either side rearview mirrors of the vehicle [E.g. 0039-0040: The present inventor recognized however that often drivers do not use their turn signals, but instead may look left or look right attempting to check a blind spot before turning into an adjacent lane. A head movement detector 410 (which optionally may be mounted on the 
a set of blind spot detectors  [Fig. 5; see blind spot camera 105 and elements 109, 111, 113, 115] for verifying whether other vehicles exist in a blind zone of said vehicle in compliance with the corresponding side rearview mirror [E.g. 0031-0032, 0010-0012]; 
wherein a warning device performs a warning notice when verifications of both the visual detectors and the blind spot detectors are positive [E.g. 0039-0040: The present inventor recognized however that often drivers do not use their turn signals, but instead may look left or look right attempting to check a blind spot before turning into an adjacent lane. A head movement detector 410 (which optionally may be mounted on the visor of the driver's side) triggers an alert if the facial image of the driver is determined to have turned to the left or the 
Assaf fails to expressly disclose wherein the visual detectors are located at A-pillars on both sides in the vehicle.
However, as shown by Chan, it was well known in the art of monitoring drivers to include that visual detectors can be located at A-pillars on both sides in a vehicle (E.g. Col 5, lines 38 - Col 6, line 6,  Col 3, lines 49-66, Abstract).
It would have been obvious to one of ordinary skill in the art of monitoring driver conditions before the effective filling date of the claimed invention modify Assaf with the teaching of Chan in order to enable achieving better result of detecting the driver behavior by including image sensor on both sides of the driver and thereby improve the overall detection system.
E.g. claim 4: a head movement detector that detects a movement of a head of a driver and generates the external signal when the head is detected as being in a predetermined position so as to place the object detector in an active mode, claim 5: an eye movement detector that detects an eye movement of a driver and generates the external signal when the eye movement is detected as being at least a predetermined amount so as to place the object detector in an active mode; 0041].
	For claim 4, Assaf discloses wherein the blink spot detectors are located at the side rearview mirrors [E.g. 0010: a blind-spot camera integrated into a side-view mirror assembly between a side-view mirror and a driver-side of the automobile adjacent to a driver-side window] or a tail of the vehicle.
	For claim 5, Assaf discloses wherein the warning notice is a mark displayed on a panel, an A-pillar or on the rearview mirror [E.g. 0039-0040: visual alert may also be generated by causing a blinking of the detected object in the display 107.].
	For claim 6, Assaf wherein the warning notice is a sound in the vehicle [E.g. 0039-0040; the object detector 320 generates an alert signal through the processor 340 for generating an audio alert].
	For claim 7, Assaf discloses a method of make warning in a vehicle [E.g. 0009: a blind-spot detection and collision avoidance system embodiment for an automobile], comprising steps of: 
providing an MCU (microcontroller unit) [Fig. 5: tracking processor 220]; 
providing a set of visual detectors connected to the MCU [Fig. 5: head movement detector 410 and eye movement detector 415 are connected to tracking processor 220]; 

via said set of visual detectors, verifying whether a driver of said vehicle looks at a corresponding rearview mirror [E.g. 0039-0040: The present inventor recognized however that often drivers do not use their turn signals, but instead may look left or look right attempting to check a blind spot before turning into an adjacent lane. A head movement detector 410 (which optionally may be mounted on the visor of the driver's side) triggers an alert if the facial image of the driver is determined to have turned to the left or the right. When a trigger signal is generated and passed through the input/output 420 to the object detector 320, the object detector 320 then determines whether a potential collision may exist. If it does, then the object detector 320 generates an alert signal through the processor 340 for generating a tactile or audio alert. Similarly, a visual alert may also be generated by causing a blinking of the detected object in the display 107. The head movement detector 310 may also include an eye movement detector 415, which may also be a separate device. The eye movement detector 410 tracks a user's eyes and generates a trigger signal when the eyes are determined to have moved far left or far right, indicating that the user is looking at adjacent lanes, perhaps signaling that the user is intending to change lanes. Similarly, if the eye movement detector 410 generates a trigger signal and there is a vehicle located in an adjacent lane in the direction in which the user is looking, the object detector 320 recognizes that a collision may occur and generates a trigger signal to the display processor 340 for generating a visual, tactile or audio alert]; 
via said set of blind spot detectors, verifying whether other vehicles are located at a blind zone of said corresponding rearview mirror if the driver of said vehicle does look at the corresponding rearview mirror according to the set of the blind spot detectors [E.g. 0039-0040: 
sending a warning signal to the driver if both the driver of said vehicle does look at the corresponding rearview mirror and other vehicles are really located at the blind zone of said corresponding rearview mirror according to the set of blind spot detectors [E.g. 0039-0040: The present inventor recognized however that often drivers do not use their turn signals, but instead may look left or look right attempting to check a blind spot before turning into an adjacent lane. A head movement detector 410 (which optionally may be mounted on the visor of the driver's 
Assaf fails to expressly disclose wherein the visual detectors are located at A-pillars on both sides in the vehicle.
However, as shown by Chan, it was well known in the art of monitoring drivers to include that visual detectors can be located at A-pillars on both sides in a vehicle (E.g. Col 5, lines 38 - Col 6, line 6,  Col 3, lines 49-66, Abstract).
It would have been obvious to one of ordinary skill in the art of monitoring driver conditions before the effective filling date of the claimed invention modify Assaf with the teaching of Chan in order to enable achieving better result of detecting the driver behavior by 
For claim 8, Assaf discloses wherein the set of blind spot detectors is activated only after the set of visual detectors verifies the driver of said vehicle looks at the rearview mirror [E.g. claim 4: a head movement detector that detects a movement of a head of a driver and generates the external signal when the head is detected as being in a predetermined position so as to place the object detector in an active mode, claim 5: an eye movement detector that detects an eye movement of a driver and generates the external signal when the eye movement is detected as being at least a predetermined amount so as to place the object detector in an active mode; 0041].
For claim 9, Assaf discloses wherein the warning signal is a sound [E.g. 0039-0040; the object detector 320 generates an alert signal through the processor 340 for generating an audio alert].
For claim 10, although Assaf fails to expressly disclose wherein both the set of blind spot detectors and the set of visual detectors are constantly in operation, Assaf teaches the set of blind spot detectors and the set of visual detectors can be in operation or standby mode [E.g. claims 4-5, 0041]. However, having both the set of blind spot detectors and the set of visual detectors constantly in operation fails to yield unexpected results; It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Assaf to have both the set of blind spot detectors and the set of visual detectors constantly in operation because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Assaf.
or on the rearview mirror [E.g. 0039-0040: visual alert may also be generated by causing a blinking of the detected object in the display 107].

Response to Remarks
4.	The Applicant's remarks regarding the rejection have been considered but are moot because the arguments do not apply to the new ground of rejection. 

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689